Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Amendment filed 21 Jan 2021 has been entered.  Claims 1-11 are currently pending in the application.  
Allowable Subject Matter
Claim(s) 5-6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on 21 Jan 2021 have been fully considered.   Applicant’s arguments are not persuasive in regards to the 35 USC § 103 rejections as the claims are currently written.  Arguments and corresponding examiner’s responses are shown below.  Arguments and corresponding examiner’s responses are shown below for independent Claim 1.  The same arguments are valid for the similar features of the other independent claims.  
In general, Szajnowski teaches 2, 4 or 8 FMCW chirps, which are continuously or discontinuously repeated; which can have different slopes; and which cover different frequency bands.  However, Szajnowski did not explicitly anticipate exactly three FMCW chirps.  Rather than make a 103 obvious combination using Szajnowski in view of Szajnowski, the Examiner chose to reference Reiher, et al which nd down chirp was one of these finite, logical combinations.  
Argument 1: The Applicant states (page 7) “In Office Action dated October 21 . 2020. the Office conceded that Szajnowski does not teach the claimed feature "a transmission signal consisting of in a continuous sequence, a pair of up-chirp and down-chirp signals having predetermined slopes, and an added down-chirp signal having a slope different from the predetermined slopes" as recited in claim 1"
Response 1: The Examiner respectfully disagrees.  It is clear from the cited portions of Szajnowski teaches the quoted portion from above.  What the office conceded was that Szajnowski did not “anticipate” an FMCW that “consists” of exactly three waves.  Clearly, as cited in the office action, Szajnowski teaches 2, 4 and 8 FMCW ramped waves any three of which would comprise such a claim.  
Argument 2: The Applicant states (page 7) “Reiher cannot be relied on in the manner the Office suggested. According to claim 1, the recited "a transmission signal" is consisting of, in a continuous sequence, a pair of up-chirp and down-chirp signals having predetermined slopes, and an added down-chirp signal having a slope different from the predetermined slopes.
Response 2: The Examiner respectfully disagrees.  As stated above, Szajnowski clearly teaches that the waves can be up-chirps and down-chirps in at least series of 2, 4 or 8 waves.  The Examiner must make an choice which portions of a reference to pick.  However, in order to show that Reiher teaches the claimed limitations, these additional citations, fully in context of the cited portions from Reiher will be provided.  Reiher clearly teaches an FMCW – or continuous wave.  See column 1, lines 33-35; column 1, lines 50-54; column 2, lines 63-67; column 3, lines 36; column 3, lines 51-59.  In particular, the citation from column 3, lines 51-59 teach a continuous wave frequency modulated radar that “goes through a number” of frequency ramps, that the frequency ramps can have different slopes.  Reiher further teaches “For a first modulation sequence having three frequency ramps of different slopes”  Thus Reiher in combination with Szajnowski clearly teach that an FMCW wave can have 3 different waves that 
Argument 3: The Applicant states “Based on the result of the determination in step S 17, when the sum of frequency variation according to the distance of the target and frequency variation according to the velocity of the target is greater than zero (alternatively, a case where the sum is equal to or greater than zero), the signal processing unit 50 determines S20 an actual technical feature under a pairing condition for finding an intersection point at which a pair of the up-chirp and down-chirp signals and the added down- chirp signal meet (see page 24, line 19-page 25, line 12 of the Specification as originally filed). Accordingly, two ghost targets having occurred in a conventional case where two targets exist may be eliminated by determining, as an actual target, a target satisfying a pairing condition for finding an intersection point at which a pair of the up-chirp and down-chirp signals and the added down-chirp signal meet. Hereinafter, the signal processing unit 50 measures S22 a distance and a velocity of the actual target using a frequency difference between the transmission signal calculated through a pair of up-chirp and down-chirp signals and the reception signal, and a sum of frequency variation according to the distance of the target and frequency variation according to the velocity of the target (see page 25, line 18-page 26, line 6 of the Specification as originally filed).”  
Response 3: Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the bolded portions above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Argument 4: The Applicant states “Applicants respectfully submit that Reiher is completely silent with respect to the claimed feature (i) "a transmission signal" is consisting of in a continuous sequence, " (ii) "a pair of up- chirp and down-chirp signals having predetermined slopes," and (iii) "an added down-chirp signal having a slope different from the predetermined slopes" as recited in claim 1.”
Response 4: The Examiner respectfully disagrees.  Reiher clearly teaches 3 FMCW waves that have different slopes.  The possible combinations include Up-Up-Up; Down-Down-Down, Up-Down-Up; or Down-Up-Down.  (Any other permutation resolves into one of these four finite number of cases when repeating).  Therefore, Szajnowski in view of Reiher using the KSR rationale of a limited finite number of outcomes clearly teaches the claimed limitations.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 4 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Szajnowski, W., U. S. Patent Application Publication 2011/0122014 (“Szajnowski”) in view of Reiher, et al, U. S. Patent 8,436,764 (“Reiher”).
Regarding claim 1, Szajnowski teaches:
(Previously Presented) An Frequency-modulated continuous-wave (FMCW)-type radar device for a vehicle, including a transmission antenna and a reception antenna that are installed in a vehicle to detect a target located before the vehicle, the FMCW-type radar device for a vehicle, comprising: a transmission unit configured to transmit, through the transmission antenna, a transmission signal  Szajnowski, paragraph 0003, “The system comprises a triangular waveform generator WFG 101, a voltage-controlled oscillator VCO 102 acting also as an up-converter, a coupler CPL 103, a circulator CIR 104 to provide a single-antenna operation, a transmit-receive antenna TRA 105, a quadrature mixer QMX 107, a frequency analyzer FAN 108, and a digital signal processor DSP 109.” Paragraph 0019 “It would also be desirable to provide a method and apparatus for determining the range and/or velocity of a detected object in automotive radar that employs a composite multi-slope FM chirp waveform and is capable to operate in a dense-signal multiuser environment.”  Paragraph 0028 “FIG. 3a is an example of a frequency-time characteristic of a chirp burst suitable for a multiuser automotive FMCW radar system, according to an embodiment of the invention.”; Szajnowski teaches a radar with a transmission and reception antenna, that uses a DSP to send and receive frequency-modulated continuous-wave (FMCW) waveforms to determine an object’s range and velocity).

    PNG
    media_image1.png
    547
    748
    media_image1.png
    Greyscale

a reception unit configured to receive, through the reception antenna, a reception signal that is the transmission signal reflected and returning from the target located before the vehicle, wherein the transmission signal is transmitted by the transmission unit; and (Szajnowski, paragraph 0020, “According to one aspect of the invention, a method of detecting an object is provided, the method comprising transmitting a varying-frequency signal of finite duration, receiving a reflection of the transmitted signal from the object, and determining the range and/or the velocity of the object on the basis of the transmitted signal and the received signal,”; Szajnowski teaches a radar that uses a received energy from a transmitted FMCW wave to determine the range and velocity of an object (i.e. receive the transmitted signal at the receiver from the target)).
a signal processing unit configured to determine, as an actual target, a target satisfying a pairing condition for finding an intersection point through a combination of at least one of a pair of the up-chirp and down-chirp signals (Szajnowski, paragraph 0050, “According to an embodiment of the invention, FIG. 4 depicts symbolically a time-frequency plane(.tau., f.sub.v) and an object illuminated with a number of frequency chirps, each having a different slope S.sub.k so that each chirp gives rise to a different beat frequency f.sub.Bk· It is assumed that the object is characterized by the round-trip delay .tau..sub.0 and the Doppler frequency f.sub.vo.”; Szajnowski teaches a signal processing unit that receives four up and four down chirps (i.e. comprises at least a pair of up-chirp and one down-chirp signals), and processes the received signals to determine the object at characterized by the round-trip delay .tau..sub.0 relative range and the Doppler frequency f.sub.vo relative velocity).

    PNG
    media_image2.png
    454
    680
    media_image2.png
    Greyscale

acquired using a frequency difference between the transmission signal and the reception signal with the added chirp signal. (Szajnowski, paragraph 0051, “In an ideal case of perfect frequency measurements, all K isobeat lines will intersect at a single point (.tau..sub.0, f.sub.vo.), indicative of the round-trip delay .tau..sub.0 and Doppler frequency f.sub.vo of the object. Therefore, both the range and the radial velocity can be determined uniquely from beat frequencies obtained in response to at least two interrogating frequency chirps with different slopes.”; Szajnowski teaches a signal processing unit that can process round trip delays and beat frequencies to compute an object’s relative range and relative velocity).
Szajnowski does not explicitly teach consisting of, in a continuous sequence, a pair of up-chirp and down-chirp signals having predetermined slopes, and an added down-chirp signal having a slope different from the predetermined slopes;.
Reiher teaches consisting of, in a continuous sequence, a pair of up-chirp and down-chirp signals having predetermined slopes, and an added down-chirp signal having a slope different from the predetermined slopes; (Reiher, column 5, lines 23-30 and 40-44, “The slope of the ambiguity lines is a function, in addition to fixed constant .Beta., of the slope of the frequency ramps. Therefore, a family of parallel ambiguity lines in the d/v space results for each frequency ramp. For a first modulation sequence having three frequency ramps of different slopes, three sets of five ambiguity lines MG, which are each parallel to one another, thus arise. [Lines 40-44] For the following illustration, it is assumed as an example thereof that in the case of three frequency ramps, three ambiguity lines must also intersect to identify a possible object.”; Reiher teaches a continuous sequence of three frequency ramps, each with a different slope; as shown in figure 2; the ramp of the frequency slope is a function of the ambiguity lines of figure 2, which shows two positive slopes and one negative slope).
In view of the teachings of Reiher it would have been obvious for a person of ordinary skill in the art to apply the teachings of Reiher to Szajnowski before the effective filing date of the claimed invention in order to use multiple differently sloped frequency ramps to remove ambiguous targets in a multi-target environment (see column 2, lines 8-24). Accordingly, the prior art references disclose that it is known that Szajnowski’s teaching of 2, 6 and 8 frequency ramps to resolve ambiguity and Reiher’s teaching of 3 or 4 frequency ramps (see column 2, lines 41-44) are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the 3 ramps for the 2, 6 or 8 frequency ramps because both elements were known equivalents.  Both Szajnowski and Reiher disclose that each of the different ramps should have different slopes; therefore it would be obvious to try a solution with two negative slopes and one positive slope to improve similar devices “where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results”.  Since Szajnowski and Reiher show using 2, 3, 6 or 8 frequency ramps; that the ramps have different slopes; that neither shows only using positive or only negatively sloped ramps, thus there are a finite number of combinations, at least one of which is the claimed positive, negative, negative sloped ramp (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Szajnowski, as modified by Reiher, teaches (Previously Presented) The FMCW-type radar device for a vehicle of claim 1.
Szajnowski further teaches:
wherein the signal processing unit comprises a calculation unit configured to calculate a frequency difference between the transmission signal through the pair of the up-chirp and down-chirp signals and (Szajnowski, paragraph 0005, “The echo RW from an obstacle OBS 106 at range R is an attenuated replica of the transmitted waveform TW, delayed in time by r=(2 * R) / c, where c is the speed of light.”  Paragraph 0010 “For an obstacle approaching the radar with velocity V, the Doppler shift fv will be positive, whereas the shift fv will be negative for an obstacle moving away from the radar. Therefore, a measured beat frequency fB will result from two frequency components, fR and fp.”“; Szajnowski teaches a calculation unit that uses FMCW returns to calculate an object’s relative range and relative velocity based on time delays and beat frequencies on at least two different chirps, shown in figure 2a and 2b).
the reception signal, frequency variation according to a distance of the target, and frequency variation according to a velocity of the target. (Szajnowski, paragraph 0013, “The digital signal processor DSP uses measured beat frequency values BF, supplied by the frequency analyzer FAN, to determine both the range Rand the relative velocity V of an obstacle.”; Szajnowski teaches the DSP uses the reception signal in its calculation for object distance and relative velocity).
Regarding claim 3, Szajnowski, as modified by Reiher, teaches (Previously Presented) The FMCW-type radar device for a vehicle of claim 1.
Szajnowski further teaches:
 (Szajnowski, paragraph 0118, “FIG. 7 depicts a functional block diagram of a chirp burst generator CBG (701), constructed in accordance with an embodiment of the invention.”; Szajnowski teaches a radar device that can construct multiple chip bursts with either the two chirps of figure 2, the five chirps of figure 5, six chirps of figure 6, or eight chirps described in paragraph 0101).
wherein a period of the down-chirp signal is configured to be one-half of a period of a pair of the up-chirp and down- chirp signals. (Szajnowski, paragraph 0130, “At a time instant determined by a pulse SI, provided by the timing/control unit TCU, a current state CT of the counter PRC is transferred to the pattern register PRG where it is stored and made available at output PT.”  Paragraph 0132 “Pulses SI are generated internally by the timing/ control unit TCU at regular or suitably irregular intervals; the time interval determined by those pulses is the sum of the burst duration and the intended time gap between consecutive bursts.”  Paragraph 0046 “In practice, it is convenient, although not necessary, to utilize frequency chirps of the same duration.”; Szajnowski teaches that the periods of the pulse trains (consisting of multiple chirps), that the TCU can be generated at regular intervals (each chirp would have the same interval, or a single down-chirp would have 1/2 the time of a down-chirp plus an up-chirp)).
Regarding claim 4, Szajnowski, as modified by Reiher, teaches (Previously Presented) The FMCW-type radar device for a vehicle of claim 3.
Szajnowski further teaches wherein, in relation to the added down-chirp signal, a frequency modulation range of a pair of the up-chirp and down-chirp signals is configured to be narrower than a frequency modulation range of the added down-chirp signal. (Szajnowski, figure 8. paragraph 0149, “Assume that the frequency-time characteristic of a selected chirp burst is of the form depicted in FIG. 8.”  Paragraph 0150 “The burst comprises six chirps; the chirps are numbered as indicated by the successive states CN of the chirp counter CHC. The approximate slope values, expressed in MHz/ms, are given in Example 1 as follows: ±28.9, ±50.0, ±86.6”; Szajnowski teaches a waveform with three up chirps and three down chirps at predetermined slopes of Megahertz per millisecond; as shown in figures 6a-c, the radar generates different permutations of the six chirps, each with an associated chirp number (CN); the first and third down-chirps are both narrower than the up second chirp and down fifth chirp).
Szajnowski teaches:
(Previously Presented) A target determination method for an Frequency-modulated continuous-wave (FMCW)-type radar device for a vehicle, including a transmission antenna and a reception antenna that are installed in a vehicle to detect a target located before the vehicle, the target determination method for a radar device for a vehicle, comprising: (Szajnowski, paragraph 0003, “The system comprises a triangular waveform generator WFG 101, a voltage-controlled oscillator VCO 102 acting also as an up-converter, a coupler CPL 103, a circulator CIR 104 to provide a single-antenna operation, a transmit-receive antenna TRA 105, a quadrature mixer QMX 107, a frequency analyzer FAN 108, and a digital signal processor DSP 109.” Paragraph 0019 “It would also be desirable to provide a method and apparatus for determining the range and/or velocity of a detected object in automotive radar that employs a composite multi-slope FM chirp waveform and is capable to operate in a dense-signal multiuser environment.”  Paragraph 0028 “FIG. 3a is an example of a frequency-time characteristic of a chirp burst suitable for a multiuser automotive FMCW radar system, according to an embodiment of the invention.”; Szajnowski teaches a radar with a transmission and reception antenna, that uses a DSP to send and receive frequency-modulated continuous-wave (FMCW) waveforms to determine an object’s range and velocity).
receiving, through the reception antenna, a reception signal that is the transmission signal reflected and returning from the target located before the vehicle, wherein the transmission signal is transmitted by the transmission unit; and (Szajnowski, paragraph 0020, “According to one aspect of the invention, a method of detecting an object is provided, the method comprising transmitting a varying-frequency signal of finite duration, receiving a reflection of the transmitted signal from the object, and determining the range and/or the velocity of the object on the basis of the transmitted signal and the received signal,”; Szajnowski teaches a radar that uses a received energy from a transmitted FMCW wave to determine the range and velocity of an object (i.e. receive the transmitted signal at the receiver from the target)
determining, as an actual target, a target satisfying a pairing condition for finding an intersection point through a combination of at least one of a pair of the up- chirp and down-chirp signals (Szajnowski, paragraph 0050, “According to an embodiment of the invention, FIG. 4 depicts symbolically a time-frequency plane(,;, fv) and an object illuminated with a number of frequency chirps, each having a different slope S.sub.k so that each chirp gives rise to a different beat frequency f.sub.Bk· It is assumed that the object is characterized by the round-trip delay .tau..sub.0 and the Doppler frequency f.sub.vo.”; Szajnowski teaches a signal processing unit that receives four up and four down chirps (i.e. comprises at least a pair of up-chirp and one down-chirp signals), and processes the received signals to determine the object at characterized by the round-trip delay .tau..sub.0 relative range and the Doppler frequency f.sub.vo relative velocity).
acquired using a frequency difference between the transmitted transmission signal and the received reception signal with the added chirp signal. (Szajnowski, paragraph 0051, “In an ideal case of perfect frequency measurements, all K isobeat lines will intersect at a single point (.tau..sub.0, f.sub.vo.), indicative of the round-trip delay .tau..sub.0 and Doppler frequency f.sub.vo of the object. Therefore, both the range and the radial velocity can be determined uniquely from beat frequencies obtained in response to at least two interrogating frequency chirps with different slopes.”; Szajnowski teaches a signal processing unit that can process round trip delays and beat frequencies to compute an object’s relative range and relative velocity).
Szajnowski does not explicitly teach transmitting, through the transmission antenna, a transmission signal consisting of, in a continuous sequence, a pair of up-chirp and down-chirp signals having predetermined slopes, and an added down-chirp signal having a slope different from the predetermined slopes;.
Reiher teaches transmitting, through the transmission antenna, a transmission signal consisting of, in a continuous sequence, a pair of up-chirp and down-chirp signals having predetermined slopes, and an added down-chirp signal having a slope different from the predetermined slopes; (Reiher, column 5, lines 23-30 and 40-44, “The slope of the ambiguity lines is a function, in addition to fixed constant .Beta., of the slope of the frequency ramps. Therefore, a family of parallel ambiguity lines in the d/v space results for each frequency ramp. For a first modulation sequence having three frequency ramps of different slopes, three sets of five ambiguity lines MG, which are each parallel to one another, thus arise. [Lines 40-44] For the following illustration, it is assumed as an example thereof that in the case of three frequency ramps, three ambiguity lines must also intersect to identify a possible object.”; Reiher teaches a continuous sequence of three frequency ramps, each with a different slope; as shown in figure 2; the ramp of the frequency slope is a function of the ambiguity lines of figure 2, which shows two positive slopes and one negative slope).
In view of the teachings of Reiher it would have been obvious for a person of ordinary skill in the art to apply the teachings of Reiher to Szajnowski before the effective filing date of the claimed invention in order to use multiple differently sloped frequency ramps to remove ambiguous targets in a multi-target environment (see column 2, lines 8-24). Accordingly, the prior art references disclose that it is known that Szajnowski’s teaching of 2, 6 and 8 frequency ramps to resolve ambiguity and Reiher’s teaching of 3 or 4 frequency ramps (see column 2, lines 41-44) are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the 3 ramps for the 2, 6 or 8 frequency ramps because both elements were known equivalents.  Both Szajnowski and Reiher disclose that each of the different ramps should have different slopes; therefore it would be obvious to try a solution with two negative slopes and one positive slope to improve similar devices “where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results”.  Since Szajnowski and Reiher show using 2, 3, 6 or 8 frequency ramps; that the ramps have different slopes; that neither shows only using positive or only negatively sloped ramps, thus there are a finite number of combinations, at least one of which is the claimed positive, negative, negative sloped ramp (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Szajnowski, as modified by Reiher, teaches (Previously Presented) The target determination method of claim 7.
Szajnowski further teaches:
 (Szajnowski, paragraph 0118, “FIG. 7 depicts a functional block diagram of a chirp burst generator CBG (701), constructed in accordance with an embodiment of the invention.”; Szajnowski teaches a radar device that can construct multiple chip bursts with either the two chirps of figure 2, the five chirps of figure 5, six chirps of figure 6, or eight chirps described in paragraph 0101).
wherein a period of the down-chirp signal is configured to be one-half of a period of a pair of the up-chirp and down- chirp signals. (Szajnowski, paragraph 0130, “At a time instant determined by a pulse SI, provided by the timing/control unit TCU, a current state CT of the counter PRC is transferred to the pattern register PRG where it is stored and made available at output PT.”  Paragraph 0132 “Pulses SI are generated internally by the timing/ control unit TCU at regular or suitably irregular intervals; the time interval determined by those pulses is the sum of the burst duration and the intended time gap between consecutive bursts.”  Paragraph 0046 “In practice, it is convenient, although not necessary, to utilize frequency chirps of the same duration.”; Szajnowski teaches that the periods of the pulse trains (consisting of multiple chirps), that the TCU can be generated at regular intervals (each chirp would have the same interval, or a single down-chirp would have 1/2 the time of a down-chirp plus an up-chirp)).
Regarding claim 9, Szajnowski, as modified by Reiher, teaches (Original) The target determination method of claim 8.
Szajnowski further teaches wherein, in relation to the added down-chirp signal, a frequency modulation range of a pair of the up-chirp and down-chirp signals is configured to be narrower than a frequency modulation range of the added down-chirp signal. (Szajnowski, figure 8. paragraph 0149, “Assume that the frequency-time characteristic of a selected chirp burst is of the form depicted in FIG. 8.”  Paragraph 0150 “The burst comprises six chirps; the chirps are numbered as indicated by the Szajnowski teaches a waveform with three up chirps and three down chirps at predetermined slopes of Megahertz per millisecond; as shown in figures 6a-c, the radar generates different permutations of the six chirps, each with an associated chirp number (CN); the first and third down-chirps are both narrower than the up second chirp and down fifth chirp).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Luebbert et al., U. S. Patent Application Publication 2011/018145, Motor vehicle radar system, and method for determining speeds and distances of objects.
Lee, et al, U. S. Patent 10,036,805, Method and apparatus for detecting surrounding environment based on sensing signals of frequency-modulated continuous wave radar and continuous wave radar.
Jeong, et al, U. S. Patent 9,581,682, Frequency modulated continuous wave radar device, and object detection method using continuous wave thereof.
In particular, Lee and Jeong, which are not admissible as prior art, were the only references found to date with the same limitations of the allowed claims 5, 6, 10 and 11.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648